Title: To John Adams from John Browne Cutting, 6 August 1789
From: Cutting, John Browne
To: Adams, John



My Dear Sir.
Bordeaux 6 Aug 1789

Before this reaches you I hope Aou will have authentic accounts of the late revolution in France.
At such a distance from Paris it is difficult to ascertain the such truth of such important transactions as have continually taken place since the 14th of July at court and in the capital. By Capt Bond of the Washington I inclosed you a parcel of  pamphlets and newspapers which afforded you I hope some satisfaction.
I now add a few more. This City was beautifully illuminated last night in honor of Mr Neckar’s reinstatement in office
No new administration is yet formed—The establishment of a national constitution it is thought will precede that measure Meanwhile those ministers who did not manifest their guilt by fear or flight continue to perform the functions of their respective offices.
I set off for Paris tomorrow, when You Shall again hear from me if Mr Jefferson be not jailed.
I take advantage of a Ship that Sails in a day or two for Philadelphia to transmit this scrawl to You and am with must respect and attachment / Your Mo. Obedt: Sert:
John Brown Cutting